              MEMO ENDORSED




                                                               5/18/21


                                                                    May 14, 2021

Via ECF and Email

Hon. Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                       Re:     United States v. Jose Escobar, 19-cr-828 (ALC)

Your Honor:

       I am CJA counsel to Jose Escobar. I write, with no objection from the government, to request a
60-day adjournment of Mr. Escobar’s sentencing, currently scheduled for June 3, 2021. This is the
defendant’s second request for an adjournment of his sentencing.

        The Court-appointed mitigation specialist is still waiting for important school records from the
NYC Department of Education. He has followed-up and has been told they are in process. We believe
these records are critical for a complete and accurate presentation of Mr. Escobar’s history.

       As noted, the government has no objection. Thus, we respectfully request for an adjourn date of
60-days.

       I thank the Court for its attention to this matter.


                                                                    Respectfully submitted,

                                                                            /s/

                                                                    Dawn M. Cardi
                                   The application is GRANTED. Sentencing adjourned
cc:    All Parties (via ECF)       to 8/5/21 at 2:00 p.m.
                                   So Ordered.

                                                                                            5/18/21
